 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    YASIR MEHMOOD,                                    Case No. 2:17-cv-00970-KJM-AC
11                       Plaintiff,
12           v.                                         ORDER
13    TABASSUM SARANI,
14                       Defendant.
15

16                  On March 26, 2019, the court addressed and overruled plaintiff’s numerous

17   objections to the magistrate judge’s findings and recommendations, adopted those findings and

18   recommendations and directed each party to file a final pretrial status report within 30 days of the

19   order. Prior Order, ECF No. 77. On April 8, 2019, plaintiff filed a motion for reconsideration of

20   the court’s order adopting the magistrate judge’s findings and recommendations. Mot., ECF No.

21   79.

22                  Plaintiff argues the court should reconsider its order and allow him to file a motion

23   for summary judgment because plaintiff did not receive mail from the court in December 2018,

24   January 2019 “and 2 weeks of Feb 2019 also.” Id. at 2. Although unclear, plaintiff appears to

25   claim that because of his inability to receive mail during those months, he did not receive the

26   magistrate judge’s scheduling order, ECF No. 47, which set a December 12, 2018 deadline for

27   dispositive motions, causing plaintiff to “miss[] the deadline innocently.” Id.

28   /////
                                                       1
 1                   Plaintiff has not raised grounds warranting reconsideration of the court’s order. The
 2   court’s scheduling order was issued on May 25, 2018. See ECF No. 47; Mot. at 2 (acknowledging,
 3   erroneously, that the scheduling order is “dated 3/26/19”). Plaintiff’s claim that he did not receive
 4   mail in December 2018 or January or February of 2019 does not explain whether or why he did not
 5   receive the May 2018 scheduling order. Moreover, plaintiff moved for summary judgment twice
 6   before the December 2018 deadline and apparently chose not to inquire as to any impending
 7   deadline. See ECF Nos. 54, 57. Accordingly, the court DENIES the motion.
 8                   Plaintiff also requests a 30 day extension to file a final pretrial status report, citing
 9   “doctor’s visits, MRI visits and lab tests . . . .” Mot. at 1. He has since requested a stay or 90 day
10   extension, noting he was recently hospitalized, served “as a material witness” in another court and
11   is now in “Texas where he is waiting to be deported, unlawfully.” ECF No. 80. Thereafter,
12   however, plaintiff filed a notice of change of address, indicating he is now located at the same
13   Florida address he provided prior to any transport to Texas, suggesting a possible change in
14   circumstances. ECF No. 81.
15                   In any event, in the interest of fairness, the court EXTENDS the parties’ deadline to
16   file a final pretrial status report to July 10, 2019.
17                   IT IS SO ORDERED.
18   DATED: June 12, 2019.
19

20
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                             2
